Per Curiam:
The judgment against which the appellant seeks to enforce this set-off is based on a tort. No contract, either expressed or implied, entered into it. Had the claim on which it rests remained the property of the assignor, no set-off could have been interposed on the trial of the cause. Whether such set-off was-a claim vesting in contract or in judgment, it could not have been given in evidence on the trial for this tort. Long before it assumed such a form as to be subject to a set-off of any debt against the assignor, he had sold it to the appellee. The purchase by the latter in good faith and for a valuable consideration is unquestioned. He incurred the expense of pressing to judgment the uncertain and unliquidated claim for an alleged tort. The appellant does not show any equity which entitled him to-the set-off for which he asks.
Decree affirmed and appeal dismissed, at the cost of the appellant.